Citation Nr: 0813400	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO. 05-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial evaluation for 
spondylosis of the cervical spine, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased initial evaluation for 
spondylosis of the lumbar spine, currently evaluated as 10 
percent disabling.

3. Entitlement to an increased initial evaluation for 
degenerative arthritis of the right foot with a right foot 
heel spur, currently evaluated as 10 percent disabling.

4. Entitlement to an increased initial evaluation for 
degenerative arthritis of the left foot with a left foot heel 
spur, currently evaluated as 10 percent disabling.

5. Entitlement to an increased initial evaluation for 
degenerative arthritis of the right shoulder, currently 
evaluated as 10 percent disabling.

6. Entitlement to an increased initial evaluation for 
degenerative arthritis of the left shoulder, currently 
evaluated as 10 percent disabling.

7. Entitlement to an increased initial evaluation for right 
knee osteoarthritis, currently evaluated as 10 percent 
disabling.

8. Entitlement to an increased initial evaluation for left 
knee osteoarthritis, currently evaluated as 10 percent 
disabling.

9. Entitlement to an increased initial evaluation for 
degenerative arthritis of the right ankle, currently 
evaluated as 10 percent disabling.

10. Entitlement to an increased initial evaluation for 
degenerative arthritis of the left ankle, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1984 to 
February 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded an August 2005 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript is associated with the record. 

This matter was previously before the Board in a January 2007 
decision and remand for additional development. Such 
additional development has been completed and the case is 
ready for appellate review. 

The RO granted service connection for carpal tunnel syndrome 
of both wrists and epicondylitis of the right elbow in a 
November 2007 decision. Because the veteran has not filed a 
notice of disagreement pertaining to these rating 
determinations, they are not before the Board for appellate 
review. See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]. 


FINDINGS OF FACT

1. The veteran's cervical spondylosis is not productive of 
involvement of two or more major joints or two or more minor 
joints groups with occasional incapacitating exacerbations or 
a showing of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or a 
combined range of motion not greater than 170 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

2. The veteran's lumbar spondylosis is productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.

3. The veteran's right foot arthritis is not productive of 
involvement of two or more major joints or two or more minor 
joints groups with occasional incapacitating exacerbations, 
nor is the veteran's right foot condition moderately severe. 

4. The veteran's left foot arthritis is not productive of 
involvement of two or more major joints or two or more minor 
joints groups with occasional incapacitating exacerbations, 
nor is the veteran's left foot condition moderately severe. 

5. The veteran's right shoulder arthritic disability is 
productive of findings approximating sustained limitation of 
motion to the shoulder level. 
 
6. The veteran's left shoulder arthritic disability is 
productive of findings approximating sustained limitation of 
motion to the shoulder level. 

7. The veteran's right knee arthritic disability is not 
productive of involvement of two or more major joints or two 
or more minor joints groups with occasional incapacitating 
exacerbations, nor does it result in a limitation of motion 
in the flexion of 30 degrees or in the extension of 15 
degrees.

8. The veteran's left knee arthritic disability is not 
productive of involvement of two or more major joints or two 
or more minor joints groups with occasional incapacitating 
exacerbations, nor does it result in a limitation of motion 
in the flexion of 30 degrees or in the extension of 15 
degrees.  

9. The veteran's right ankle arthritic disability is not 
productive of involvement of two or more major joints or two 
or more minor joints groups with occasional incapacitating 
exacerbations, nor is it productive of a marked limitation of 
motion. 

10. The veteran's left ankle arthritic disability is not 
productive of involvement of two or more major joints or two 
or more minor joints groups with occasional incapacitating 
exacerbations, nor is it productive of a marked limitation of 
motion. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
cervical spondylosis have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5235-5242 (2007).  

2. The criteria for a grant of a 20 percent rating for lumbar 
spondylosis have been  met. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71(a), Diagnostic Codes 5003, 5235-5242 (2007).  

3. The criteria for a rating in excess of 10 percent for a 
right foot disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5284 (2007).  

4. The criteria for a rating in excess of 10 percent for a 
left foot disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5284 (2007).  

5. The criteria for a rating of 20 percent for a right 
shoulder disability have been approximated. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5024, and 
5201 (2007).

6. The criteria for a rating of 20 percent for a left 
shoulder disability have been approximated. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5024, and 
5201 (2007).

7. The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5260, and 5261 
(2007).

8. The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5260, and 5261 
(2007).

9. The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5271 (2007).

10. The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2003, 
January 2005, and January 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims. Additionally, the January 2007 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the January 2007 letter was 
not timely received, the denial of the claims in the instant 
decision makes the timing error non-prejudicial. 

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

The Board finds that any notification errors regarding 
information and evidence necessary to substantiate an 
increased rating claim in accordance with Vazquez-Flores are 
non-prejudicial since the veteran had actual knowledge of the 
information that would be contained in the notice. Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed Cir. 2007); Vazquez, supra. 
In this case, a January 2005 letter from the RO to the 
veteran informed him that to substantiate an increased rating 
claim, the evidence must show that the disability increased 
in severity. The veteran also received notice of the rating 
criteria used to rate his disabilities in a November 2004 
Statement of the Case and was afforded an opportunity to 
respond before the RO readjudicated the claims in an October 
2007 Supplemental Statement of the Case. Additionally, a 
January 2007 letter from the RO to the veteran invited him to 
submit lay and medical evidence in the forms of statements or 
medical records that showed how his disabilities have 
increased in severity. Thus, the veteran had actual knowledge 
of the notification requirements outlined in Vazquez and no 
prejudice inures to the veteran. Sanders, supra; Vazquez, 
supra. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded 
multiple VA examinations in connection with his claims. The 
veteran and his representative have not made the RO or the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.


In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Increased rating for cervical spondylosis, currently 
evaluated as 10 percent disabling

The veteran was initially granted service connection in a May 
2004 rating decision, and a 10 percent rating was assigned 
under Diagnostic Code 5003 for spondylosis of the cervical 
spine. The veteran contends a higher disability rating should 
be granted because his disability has worsened. Since the 
preponderance of the evidence is against the veteran's claim, 
the appeal will be denied.

The veteran filed his claim in November 2003. Thus, the 
current regulations of the General Rating Formula for 
Diseases and Injuries of the Spine are for application. 
38 C.F.R. § 4.71a Diagnostic Codes 5235-5243. This formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease. Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent evaluation is for 
assignment upon a showing of forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees, or a combined range of motion not greater than 170 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent evaluation is for assignment for forward flexion of 
the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation contemplates a finding of unfavorable ankylosis of 
the entire cervical spine, a clinical finding not shown to be 
present in the veteran's case. An evaluation in excess of 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 percent evaluation and 
unfavorable ankylosis for the entire spine for a 100 percent 
evaluation.

When there is a noncompensable rating based upon limitation 
of motion under the General Rating, an evaluation based upon 
x-ray evidence may be warranted under Diagnostic Code 5003. 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint 
or joints involved. A 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id. Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

At the August 2005 Travel Board hearing, the veteran reported 
that he injured his neck during a parachute jump, but that he 
currently does not experience much pain of his neck. 

The veteran underwent two VA examinations regarding his 
cervical spine. At the December 2003 VA examination, the 
veteran did not experience limitation of motion in his 
cervical spine. X-rays of the veteran's cervical spine 
revealed "minimal diffuse cervical spondylosis without disc 
space narrowing or foraminal compromise." The examiner 
specifically noted that pain, weakness, lack of endurance, 
fatigue or incoordination did not impact further on the 
cervical range of motion. 



The veteran underwent another VA examination in August 2007. 
In his lateral extension and lateral flexion, the veteran's 
motion was limited to 30 degrees out of a normal 45 degrees. 
Other ranges of cervical motion were normal, and X-ray 
reflected a normal cervical spine. 

The medical evidence does not show a limited range of motion 
of the veteran's cervical spine to warrant a rating in excess 
of 10 percent under Diagnostic Code 5239. Because there is X-
ray evidence of spondylosis, the veteran's cervical 
disability may be rated under Diagnostic Code 5003. The 
veteran's limitation of motion as to the cervical spine does 
not approximate findings consistent with a rating greater 
than the currently-assigned 10 percent, and the resulting 
functional impairment is minimal. 

The Board finds that the evidence of record does not show 
that the veteran is entitled to a rating in excess of 10 
percent for cervical spondylosis under any applicable 
Diagnostic Code. Therefore, the veteran's claim for an 
evaluation in excess of 10 percent for cervical spondylosis 
will be denied. 

Increased initial evaluation for spondylosis of the lumbar 
spine, currently evaluated as 10 percent disabling

The veteran was initially granted service connection in a May 
2004 rating decision, and a 10 percent rating was assigned 
under Diagnostic Code 5003 for spondylosis of the lumbar 
spine. The veteran contends a higher disability rating is 
warranted because his disability has worsened. Since the 
medical evidence shows that the veteran experiences a 
compensable limitation of motion in his lumbar spine, a 20 
percent rating is granted under Diagnostic Codes 5235-5243.

The veteran filed his claim in November 2003. As such, the 
current regulations of the General Rating Formula for 
Diseases and Injuries of the Spine are for application. 
38 C.F.R. § 4.71a Diagnostic Codes 5235- 5243. Under this 
formula, a 20 percent evaluation is for assignment when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or with a combined 
range of motion not greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis. A 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
for assignment for unfavorable ankylosis of the entire spine. 
The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the August 2005 Travel Board hearing, the veteran reported 
that his back "goes out" three or four times a year and 
leaves him incapacitated. In order to alleviate his back 
condition, the veteran wears a brace and is careful about how 
he moves his back. 

In the December 2003 VA examination report, the examiner 
indicated that the veteran did not experience a limited range 
of motion in his lumbar spine, and the paraspinal muscles 
were not in spasm. There was no muscle atrophy noted. The 
examiner specifically noted that lumbar spine motions were 
without restriction or pain. X-rays of the veteran's lumbar 
spine showed "minimal diffuse lumbar spondylosis." Upon 
subsequent examination, in August 2007, the veteran was found 
to have limited range of motion in his lumbar spine. 
Specifically, the following ranges of motion were limited:

Type of Motion
Veteran (degrees)
Normal (degrees)
Flexion
60 with pain
90
Extension
20
30
Lateral Flexion, 
right
25
30
Lateral Flexion, 
left
20
30
		


In order to receive a rating in excess of 10 percent based on 
limitation of motion, findings must approximate forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees or with a combined 
range of motion not greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis. 

At the August 2007 VA examination, the motion of the 
veteran's flexion was limited to 60 degrees with pain. The 
veteran also has reported that his back interferes with his 
activities of daily living. The medical evidence as of August 
21, 2007 shows a limitation of motion sufficient to warrant a 
20 percent rating under the General Rating Formula for the 
Spine. 

While the evidence does not show such a sustained limitation 
of motion or functional impairment, the Board must grant the 
benefit of the doubt to the veteran under applicable law - 
the veteran here testifying of a periodic back instability 
and constant pain which limits functional use. 38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Therefore, a 20 percent disability evaluation for the lumbar 
spine disability is granted. 

Increased initial evaluation for degenerative arthritis of 
the feet with bilateral heel spurs, currently evaluated as 10 
percent disabling

The veteran was initially granted service connection for both 
feet in a May 2004 rating decision, and a 0 percent rating 
was assigned under Diagnostic Code 5003.  The veteran 
contends a higher disability rating should be granted because 
his disability has worsened. In a November 2007 decision, the 
RO granted the veteran a 10 percent rating for his right foot 
and a 10 percent rating for his left foot under Diagnostic 
Code 5003. Since the preponderance of the evidence is against 
the veteran's claim, the appeal will be denied.

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5003 for each foot. Diagnostic Code 5003 
provides for degenerative arthritis and mandates that the 
disability be rated upon the limitation of motion of the 
specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. If the disability is noncompensable 
under the appropriate diagnostic code provision for the joint 
involved, a 10 percent disability rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id. Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id. In the absence of 
limitation of motion, a 10 percent disability rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations. Id. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59. 

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries. Foot injuries that are moderate warrant a 10 
percent disability rating. If moderately severe, a 20 percent 
disability rating is appropriate. If the foot injury is 
severe, a maximum 30 percent disability rating is warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007). Diagnostic 
Code 5284 may involve limitation of motion and therefore 
require consideration under sections 4.40 and 4.45. Separate 
ratings may be assigned for a foot disability under 
Diagnostic Codes 5284 and 5010 where there is also X-ray 
evidence of traumatic arthritis in the affected joint, but 
only if there is additional disability due to limitation of 
motion. See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

At the August 2005 Travel Board hearing, the veteran reported 
that he experienced daily pain in his feet. He also stated 
that he used orthopedic inserts and took Motrin pain relief 
medication at night to alleviate pain in his feet and ankles. 

X-rays from the December 2003 VA examination show that the 
veteran had minimal degenerative arthritic change of the 
first metacarpal phalangeal joint in both feet. Subsequently, 
an August 2007 VA examination report shows that the veteran 
reported pain in both his feet while standing, walking, and 
at rest. He also reported that he had to limit his daily 
activities since he could not stand for more than three hours 
and could not walk over a mile. 

As to the left foot, there was noted swelling and tenderness 
of the arch, but no evidence of instability or weakness. The 
examiner noted that the left foot shoe displayed an 
"unusual" wear pattern. As to the right foot, there was 
noted no objective evidence of painful motion, swelling, 
tenderness, instability, or weakness. An "unusual" shoe 
wear pattern was noted. 

The examiner observed that the veteran displayed a normal 
gait. After physical examination, the veteran was diagnosed 
with bilateral heel spurs and bilateral pes planus. Upon X-
ray, the veteran was found to have "tiny" heel spurs. The 
veteran's bilateral foot conditions were noted to have a 
"significant" effect on his occupation. 

The Board finds that the record shows that the veteran does 
not have a moderately severe foot injury under Diagnostic 
Code 5284. Although the veteran experiences pain with his 
foot conditions, the veteran reported that he can stand for 
three hours and walk a mile. The Board finds that the 
veteran's foot conditions are more accurately characterized 
as moderate and a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5284 or 5003.  

Increased initial evaluation for the right and left 
shoulders, each currently evaluated as 10 percent disabling

The veteran was initially granted service connection for both 
shoulders in a May 2004 rating decision, and a noncompensable 
rating was assigned under Diagnostic Code 5003. The veteran 
contends a higher disability rating should be granted because 
his disability has worsened. In a November 2007 decision, the 
RO granted the veteran a 10 percent rating for each shoulder 
under Diagnostic Codes 5003 for the right shoulder and 5024 
for the left shoulder. Since the preponderance of the 
evidence is against the veteran's claim, the appeal will be 
denied.

The veteran's right shoulder disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, and the veteran's left shoulder disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, based on pre-military service discharge 
examination, and evaluated by further reference to Diagnostic 
Code 5003. The latter code provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion. Id. Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion. Id. In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations. Id. 

Diagnostic Code 5201 provides evaluations for limitation of 
function of the shoulder and arm. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of arm motion of the major extremity at 
shoulder level. A 30 percent evaluation is warranted for 
limitation of arm motion of the major extremity when motion 
is limited to midway between side and shoulder level. A 40 
percent evaluation is warranted when the limitation of motion 
is 25 degrees from the side. 

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the August 2005 Travel Board hearing, the veteran reported 
that he experienced weakness in his left shoulder and that it 
interfered with his occupation in performing repeated 
overhead activities as a mechanic. As to his right shoulder, 
he complained of more pain than was present in his left.  

The December 2003 examination report reflects that the 
veteran did not complain about his shoulder condition 
interfering with his activities of daily living. The examiner 
found the veteran's shoulders to be normal upon physical 
examination. In particular, the examiner noted that both 
shoulders were normal in outline and symmetric in form and 
function. There was no muscle atrophy, and no heat, redness, 
swelling or effusion. The examiner also noted that sensory 
perception and power were full and within normal limits, and 
that the range of motion was without restriction or pain. 
4.40, 4.45 The only abnormality was that there was that upon 
X-ray, the veteran was noted to have mild degenerative 
arthritic changes in his shoulders. 

At the August 2007 VA examination, the veteran was found to 
have limitation of motions in his shoulders as follows:

Right Shoulder 

Type of Motion
Veteran (in 
degrees)
Normal (in degrees)
External Rotation 
80
90
Internal Rotation 
50
90
  
Left Shoulder

Type of Motion
Veteran (in 
degrees)
Normal (in degrees)
Flexion 
160
180
Abduction
160
180
External Rotation 
80
90
Internal Rotation 
50
90

Upon X-ray, the veteran's shoulders were not found to have 
any abnormalities. 


While the limitation of motion in both of the veteran's 
shoulders is not compensable under Diagnostic Code 5201, as 
to the medical evidence, the Board is of the opinion that the 
evidence is in equipoise as to both the left and right 
shoulder level of disability and will grant a 20 percent 
rating as to each shoulder. 

Since there is evidence of arthritis established by X-ray 
findings in both shoulders and there is not evidence of a 
compensable limitation of motion under Diagnostic Code 5201, 
the veteran's shoulders should be evaluated under Diagnostic 
Code 5003 for degenerative arthritis. Under Diagnostic Code 
5003, a 20 percent rating is warranted for X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joints groups, with occasional incapacitating 
exacerbations. X-rays of the veteran's shoulders from the 
December 2003 VA examination reflect that the veteran has 
arthritis in both shoulders. 

However, the veteran has reported near-constant pain of both 
shoulders in his employment as a mechanic. It is significant 
in this regard that the veteran reports impairment of 
overhead work - clearly a movement requiring sustained 
shoulder functionality. While the VA examinations are clearly 
relevant, it is the judgment of the Board that the veteran's 
testimony as to loss of function while doing sustained 
overhead work is tantamount to findings consistent with 
limitation of motion of the arm to shoulder level under 38 
C.F.R. § 4.71a, Diagnostic Code 5201 and is sufficient to 
place the evidence in equipoise. See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (As to the 
Board's obligation to assess the credibility and weight of 
all the evidence, including testimony and medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant).

The claimant will be accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b). A  20 percent evaluation will be assigned 
for both the left and right shoulder. 

Increased initial evaluation for osteoarthritis of both 
knees, each currently evaluated as 10 percent disabling

The veteran was initially granted service connection for both 
knees in a May 2004 rating decision, and a noncompensable 
rating was assigned under Diagnostic Code 5003. The veteran 
contends a higher disability rating should be granted because 
his disability has worsened. In a November 2007 decision, the 
RO granted the veteran a 10 percent rating for each knee. 
Since the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent, the 
appeal will be denied.

The veteran's knee disabilities are currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003. Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion. Id. Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion. Id. In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations. Id. 

For a knee disorder, an evaluation of 20 percent is available 
where the leg flexion is limited to 30 degrees or the leg 
extension is limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2007).

During the August 2005 Travel Board hearing, the veteran 
reported that he experienced constant pain in both knees and 
that after driving for over an hour, he would need to stop to 
flex his knees.  


At the December 2003 VA examination, the veteran's knees were 
noted to be normal in outine and symmetric in form and 
function. There was noted no heat, redness or tenderness and 
no effusion was noted. There was noted no muscle atrophy and 
sensory perception was in normal limits. The veteran 
displayed a full range of motion in both knees without any 
evidence of recurrent subluxation or locking pain. X-rays of 
the veteran's knees revealed mild bilateral knee 
osteoarthropathy. 

VA treatment records, dated November 2006, reflect that the 
veteran complained of left knee pain after running and 
received a knee brace. X-rays of the left knee were taken and 
revealed degenerative changes in the medial meniscus and a 
small joint effusion. Most recently, the August 2007 VA 
examination report shows that the veteran had pain and 
instability in his knees, but that there were no episodes of 
dislocation or subluxation. The veteran also had effusion in 
his left knee. The range of motion in the veteran's knees was 
within normal limits, and X-rays revealed no abnormalities 
and no significant degenerative joint disease.  

The medical evidence does not show that the veteran's knee 
flexion is limited to 30 degrees and his leg extension is 
limited to 15 degrees, as required under Diagnostic Codes 
5260 and 5261 for a 20 percent rating. Therefore, a rating in 
excess of 10 percent is not warranted, and the appeal is 
denied. 

Increased initial evaluation for degenerative arthritis of 
both ankles, each currently evaluated as 10 percent disabling

The veteran was initially granted service connection for both 
ankles in a May 2004 rating decision, and a noncompensable 
rating was assigned under Diagnostic Code 5003. The veteran 
contends a higher disability rating is warranted because his 
disability has worsened. In a November 2007 decision, the RO 
granted the veteran a 10 percent rating for each knee. Since 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent, the appeal will 
be denied.


The veteran's ankle disabilities are currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003. Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion. Id. Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion. Id. In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations. Id. 

Limitation of motion of the ankle is rated under Diagnostic 
Codes 5271, which provides that for moderate limitation of 
motion of the ankle, a 10 percent disability rating is 
warranted; and for marked limitation of motion a 20 percent 
disability rating is warranted. 38 C.F.R. § 4.71a Diagnostic 
Code 5271 (2007). The standard range of motion of the ankle 
is from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2007).

At the August 2005 Travel Board hearing and in an August 2004 
statement, the veteran reported that he experiences constant 
pain in both ankles and that he has to be careful with his 
activities to prevent his ankles from giving out on him. 

VA examination report, dated December 2003, shows that the 
veteran had a full range of motion in both ankles and that 
upon physical examination, his ankles were normal. Both feet 
were noted to be normal in outline, and there was no evidence 
of heat, redness or tenderness, lack of stability or 
endurance. There were no calluses to indicate unusual 
pressure points, and movement was noted to be not 
compromised. There was no sensory or vascular disturbance 
identified and there was good weight bearing alignment of the 
Achilles tendon. While x-rays of the veteran's ankles were 
noted to indicate minimal degenerative arthritic changes, 
pain, weakness, lack of endurance, fatigue or incoordination 
did not effect on the range of motion.. VA treatment records 
from June 2005 show that the veteran complained of bilateral 
ankle pain. No abnormalities were noted upon physical 
examination. The veteran was measured for orthopedic support 
inserts to alleviate his ankle pain. 

More recently, an August 2007 VA examination report reflects 
that the veteran complained of chronic pain in both ankles. 
However, the veteran's range of motion in his ankles was 
normal, except that his plantar flexion in his left ankle was 
limited to 30 degrees out of 45 degrees. Upon X-ray, the 
veteran's ankles were found to have small heel spurs.  

The medical evidence does not show that the veteran has a 
marked limitation of motion in either ankle to warrant a 20 
percent rating under Diagnostic Code 5271. Therefore, a 
rating in excess of 10 percent is not warranted, and the 
appeal is denied. 


ORDER

An evaluation for spondylosis of the cervical spine in excess 
of 10 percent is denied. 

An evaluation of 20 percent for spondylosis of the lumbar 
spine is granted, subject to the statutes and regulations 
governing the payment of monetary awards.

An evaluation for degenerative arthritis of the right foot 
with a right foot heel spur in excess of 10 percent is 
denied. 

An evaluation for degenerative arthritis of the left foot 
with a left foot heel spur in excess of 10 percent is denied. 

An evaluation of 20 percent for degenerative arthritis of the 
right shoulder is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

An evaluation of 20 percent for degenerative arthritis of the 
left shoulder is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

An evaluation for right knee osteoarthritis in excess of 10 
percent is denied.

An evaluation for left knee osteoarthritis in excess of 10 
percent is denied.

An evaluation for degenerative arthritis of the right ankle 
in excess of 10 percent is denied. 

An evaluation for degenerative arthritis of the left ankle in 
excess of 10 percent is denied.




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


